

115 HR 2964 IH: To amend the Fair Minimum Wage Act of 2007 to stop a scheduled increase in the minimum wage applicable to American Samoa and to provide that any future increases in such minimum wage shall be determined by the Secretary of Labor.
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2964IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mrs. Radewagen introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Minimum Wage Act of 2007 to stop a scheduled increase in the minimum wage applicable to American Samoa and to provide that any future increases in such minimum wage shall be determined by the Secretary of Labor. 
1.Minimum wage applicable to American SamoaSection 8103(b)(2) of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206(b)(2) note) is amended by striking subparagraph (B) and inserting the following:  (B)increased thereafter by such amount and at such time as determined by the Secretary of Labor through special industry committees as in place prior to July 24, 2007.. 
